Citation Nr: 1617633	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  11-12 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a disability residual to a left fourth finger fracture, claimed as a left wrist, left hand, and left finger disability.  

2.  Entitlement to service connection for a pulmonary disability, claimed as bronchitis.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for degenerative arthritis of the back, claimed as a lumbar spine disability, to include as secondary service-connected left rib injury residuals.

5.  Entitlement to service connection for varicose veins, right leg, left leg, or bilaterally.

6.  Entitlement to service connection for disability manifested by left knee pain, right knee pain, left ankle pain, right ankle pain, or left or right hip disability, to include as secondary to varicose veins.

7.  Entitlement to service connection for diabetes, sleep apnea, and depression.

8.  Entitlement to service connection for hepatitis C.

9.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

10.  Entitlement to a compensable initial evaluation for bilateral hearing loss.

11.  Entitlement to a compensable evaluation for left rib injury residuals.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2009, September 2013, and December 2014, by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran has perfected appeal of multiple claims for service connection and increased ratings.  

The Veteran claimed service connection for a lumbar spine disability.  The claims file reveals that he has degenerative disease of the entire spine, including the cervical and thoracic regions of the spine.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (claims should be interpreted to include the benefit the Veteran is seeking rather than the medical diagnosis the Veteran thinks he may have).  The claim for service connection for a lumbar spine disability is recharacterized as a broader claim for service connection for a back disability.

Similarly, the Veteran's claim for service connection for residuals of a fracture of the left fourth metacarpal, claimed as a left wrist disability, has been recharacterized to interpret the claim as including an injury the Veteran incurred in service.  Veteran's claim for service connection for bronchitis has been recharacterized as a claim for service connection for a pulmonary disability.  The claimed disabilities are more accurately stated as listed on the title page of this decision.  

The Veteran's claims for service connection for disabilities of multiple joints have been combined, without limiting the scope of any claim for a disability of any joint, for purposes of reducing repetition in the decision below.  

The Veteran requested a Travel Board hearing with respect to all least some of the claims on appeal.  A written request for withdrawal of a hearing request for "any and all" claims was submitted in 2015.  Accordingly, appellate review may proceed.

The Veteran's claims file is wholly electronic. 

The issues of entitlement to service connection for a left hand and left wrist disability, other than pain or limitation of motion of the left 4th finger, and for hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran incurred a left fourth finger fracture in service, and reports pain on use of that finger.  

2.  The medical evidence establishes that the Veteran's current bronchitis and complaints of headaches are not medically linked to complaints of difficulty breathing or headaches noted in service. 

3.  The medical evidence establishes that it is unlikely that the Veteran's current degenerative back disability was incurred during or results from the Veteran's service, or any incident therein, or results from pain due to residuals of service-connected left rib fractures.  

4.  The Veteran reported lower extremity pain and swelling in service, but no diagnosis of varicose veins was assigned, and the preponderance of the post-service medical evidence establishes that the Veteran has not manifested varicose veins in either lower extremity during the pendency of this appeal.

5.  No injury to either knee, either ankle, or either hip is shown in service, and no medical diagnosis of a chronic disability was assigned within one year following the Veteran's service separation, and no chronic knee, hip, or ankle disability has been manifested continuously since the Veteran's 1978 service separation. 

6.  The medical evidence is contrary to the Veteran's belief that diabetes, sleep apnea, and depression, each diagnosed in 2003 or thereafter, may be linked to the Veteran's service or any incident thereof, or to any disability for which the Veteran has been granted service connection.  

7.  The 10 percent evaluation assigned for the Veteran's service-connected tinnitus is the maximum rating authorized, and the Veteran has not identified any symptom of tinnitus which is not encompassed in the schedular evaluation.

8.  The Veteran's hearing loss is manifested by level II hearing in the better ear and level IV hearing in the ear with the poorer hearing.

9.  Resolving reasonable doubt in the Veteran's favor, his complaints of rib pain, left side, are compensable.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a fracture, left fourth finger, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for bronchitis and for headaches are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for back disability, to include as secondary to or aggravated by service-connected left rib injury residuals, are not met, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for service connection for varicose veins, right leg, left leg or bilaterally, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

5.  The criteria for service connection for left knee disability, right knee disability, left ankle disability, right ankle disability, left hip disability, or right hip disability, to include as secondary to a service-connected disability or varicosities of the lower extremities, are not met, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

6.  The criteria for service connection for diabetes, sleep apnea, or depression are not met, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

7.  No criterion for an initial evaluation in excess of 10 percent for tinnitus is met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2014); Smith v Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

8.  The criteria for a compensable initial evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.85, Diagnostic Code 6100, 4.86 (2015).

9.  Resolving reasonable doubt in the Veteran's favor, the criteria for a compensable evaluation for service-connected left rib injury residuals, but no higher evaluation, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.71a, Diagnostic Codes (Codes) 5022-5003, 5297, 8305, 8405 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for 15 additional disabilities.  He also contends that he is entitled to increased ratings for three disabilities.

Claims for service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as arthritis and diabetes.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Diagnoses recognized as chronic are among the disabilities claimed in this case, and this theory of service connection is discussed below.

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310.  Compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay persons may link an observable disorder to service through observation of the disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The onset and etiology of disease such as diabetes and osteoarthritis are not readily amenable to lay diagnosis or probative lay comment regarding etiology or aggravation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Facts

Service treatment records reflect that the Veteran complained of headaches on several occasions.  November 1977 treatment records establish that the Veteran fractured the 6th and 7th ribs and the 4th metacarpal, left hand.  

An undated service treatment note reflects that the Veteran complained of right and left leg pain.  He reported that his veins protruded after running, causing a pin prick sensation.  He had first noticed the pain the evening before.  The provider stated that it was possible that the Veteran had a small blood clot, but objective abnormality was "not visible at this time."  Laboratory examinations were ordered and use of support hose was recommended.  The Veteran was returned to duty. 

The Veteran sought evaluation of pain and swelling in the left leg with running in January 1978.  The Veteran reported that blood tests had been ordered.  The veteran was not using support hose.  The clinician concluded that there was a questionable small varicosity at the left anterior tibial region.  A diagnosis of questionable varicosities was assigned.  

The Veteran's April 1978 examination for separation purposes describes all of the Veteran's systems relevant to this appeal as normal.  Medical history for separation examination purposes notes that the Veteran reported frequent and severe headaches, shortness of breath, chest pain in the area of the heart, dizziness or fainting with excess running, and "heart trouble."  No medical diagnosis was assigned for these complaints.

No clinical records for the first 20 years following the Veteran's June 1978 discharge are associated with the electronic record.  The Veteran has reported that he had chronic rib pain, back pain, knee pain, ankle pain, hip pain, left hand and wrist pain, a chronic pulmonary complaint, chronic headaches, and bilateral lower extremity pain, during this period.

1.  Claim for service connection for disability residual to left 4th finger fracture

The Veteran sought service connection for "l[ef]t wrist fracture" in his February 2009 claim for benefits.  The claim was denied because there is no evidence that the Veteran sustained a left wrist fracture in service.

There was some confusion about this issue.  The Veteran has since explained that he is seeking service connection for a fracture of a finger on the left hand.  The Veteran noted that "I called it (the residuals of a fracture of one finger of the left hand) wrist [disability], you called it finger [disability], and [the physician] called it . . .  l[eft] hand" disability."  See VA Form 9 received in March 2011.  

The Veteran stated that, regardless of what it was called, the in-service injury resulted in residual pain of the finger, whole hand, and left wrist.  

It is undisputed that the Veteran incurred a left finger fracture in service.  The Board observes that the Veteran is competent to report complaints of pain at the fracture site or in the region of the left 4th metacarpal fracture.  In an August 2009 statement, JAL, MD, noted that the Veteran had continued pain "near the site of the old fracture on the metacarpal on the left hand."  

No provider has indicated that the Veteran's complaints of pain are not credible, nor does the Board so find.  To the extent that the Veteran's claim for a left wrist disability is a claim for service connection for residuals of a fracture of the 4th finger, left hand, and to the extent that such residuals are present, he is entitled to service connection.  The claim must be granted.  

2.  Claim for service connection for pulmonary disability and headaches

The Veteran contends that he had bronchitis and headaches in service.  He contends that his current bronchitis and headaches are manifestations of the same complaints as were treated in service.  

As noted above, the Veteran reported headaches on several occasions in service.  The Veteran was treated for a "cold" and stopped-up nose in December 1977.  The Veteran contends that he had multiple such episodes in service.  On separation, he reported shortness of breath with walking or sitting "too long."  See April 1978 Report of Medical History.  No medical diagnosis was assigned.

The examiner who conducted August 2013 VA examination of the respiratory system noted the Veteran's report of multiple upper respiratory infections while stationed in Germany in 1977, and noted the Veteran's statements that he continued to have respiratory problems intermittently since his service, reporting that the symptoms were generally worse in winter.  The Veteran reported that he was treated for bronchitis, year round, beginning in 1999.  

The examiner stated that it was unlikely that the one episode of "a cold," as noted in the service treatment records, would be unlikely to lead to a chronic bronchitis.  The examiner explained that, even if a "cold" treated during service was an episode of viral bronchitis, it would be unlikely that a viral bronchitis in service would later result in the type of chronic bronchitis the Veteran now manifests.  

Pulmonary function testing showed that the Veteran's forced vital capacity (FVC), forced expiratory capacity (FEV-1) and FVC/FEV-1 ratio were all within normal.  The Veteran's DLCO was 70 percent of predicted, showing a mild loss of functional alveolar capillary surface.  The examiner stated that the Veteran's DLCO, which showed loss of alveolar tissue, was most accurate reflection of the Veteran's current pulmonary function.  

The VA examination report discloses that the Veteran reported that he began smoking in 1973, and stopped smoking in 1999.  The examiner noted that, contrary to the Veteran's report that he stopped smoking in 1999, VA medical records reflect that the Veteran continued to smoke until at least 2009.  The examiner opined that "a long smoking history," such as the Veteran had, was "a high risk factor for obstructive lung disease (chronic bronchitis)."  

The examiner has provided a clear rationale for the opinion that it is highly likely that the Veteran's cigarette use is the cause of the Veteran's current pulmonary disability.  The examiner has supported the opinion with information from medical records and diagnostic testing.  The unfavorable medical opinion is highly persuasive.  

The examiner who conducted neurologic evaluation of the Veteran in August 2014 noted that the Veteran's in-service July 1975 complaint of dizziness and headaches when running or on awakening was linked to the Veteran's diagnosed hypertension, which was apparently not well-controlled, since his blood pressure at that treatment visit was 160/95.  When the Veteran returned with headache complaints in August 1975, the provider noted that the Veteran had not tried any new blood pressure medication.  

The examiner noted, in contrast, that the Veteran denied headaches at treatment visits in 2003, other than a headache relieved with Motrin.  In September 2012, the Veteran attributed a headache to his sinus congestion and drainage.  Treatment notes in 2013 reflect that the Veteran denied headaches.

The examiner opined that the post-service VA clinical records were not consistent with the Veteran's reports that he had a headache all the time.  The examiner explained that the Veteran's reported headaches in service were precipitated by circumstances, such as running.  Thus, the complaints in service were of a different nature than the Veteran's current complaints of constant headache.  The examiner opined that these facts made it unlikely that the current headaches were a continuation of the headaches noted in service.  The examiner further noted that the Veteran had not sought evaluation or treatment for migraine headaches and that no diagnosis of a current headache disorder had been assigned.  The examiner concluded that the Veteran's current headaches were unrelated to headaches manifested in service.  

During his service, the Veteran complained of both headaches and shortness of breath.  He currently has a pulmonary disability and reports headaches.  Bronchitis and headaches are not among the diseases which may be presumed service-connected, 38 C.F.R. § 3.309(a), so no presumption of service connection is applicable.  

The competent medical opinions establish that the Veteran's current headache symptoms are different than the symptoms he had in service, and establish that the current pulmonary disability is likely due to the Veteran's 30 to 40 years of cigarette use, and is unlikely to be related to a viral bronchitis noted in service.  

The Veteran seeks to link a current pulmonary disorder and complaints of headaches to his service through his lay testimony that these symptoms have been chronic since his service discharge in 1978.  The Board finds that the Veteran's lay observations as to chronicity are of low probative value, in part because of the length of time that has elapsed since 1978.  In particular, the Veteran has not referenced any objective contemporaneous evidence, such as clinical records, lay statements, or employer statements to verify the Veteran's recollections.   

The Veteran's lay statements of chronicity of headaches and pulmonary disability are less persuasive than the credible, competent, reasoned, but unfavorable medical opinions.  The preponderance of the evidence is against the Veteran's claims for service connection for a pulmonary disability and a headache disability.  There is no reasonable doubt.  38 U.S.C.A. § 5107(b).  The claims must be denied.  

3.  Claim for service connection for back disability

The Veteran did not seek evaluation of back pain in service.  No diagnosis of a back disability was noted during treatment for other complaints. At the time of service separation, the Veteran denied recurrent back pain.  

The Veteran contends that he had chronic back pain following his service separation, but he does not contend that a back disability was medically diagnosed or required medical treatment within one year following his 1978 service separation.  Thus, no presumption of service connection is applicable.  

After service, the Veteran sought VA education benefits for a vocational program in welding.  

The Veteran has not explained why he chose a course in welding, which requires heavy and frequent lifting, if he had chronic back pain after service.

VA clinical records beginning in 2003 reflect that the Veteran was an "outdoor" worker at a tire shop.  A list of the Veteran's active medical problems reflects that a complaint of lumbago was noted in August 2003.  VA outpatient treatment records dated from 2008 establish that degenerative joint disease of the cervical spine, thoracic spine, and lumbosacral spine, were present on the earliest available radiologic examinations associated with the record.  However, these records do not suggest that cervical, thoracic, or lumbar disability were present within one year following the Veteran's service discharge or for the entire period since the 1978 service separation or were caused by the Veteran's rib injury or residuals of that injury, to include pain.  

September 2012 radiologic examination of the Veteran's spine disclosed minimal degenerative spondylosis at C3 through C 6, mild to moderate degenerative osteoarthritis and spondylosis of the thoracic spine, and degenerative spondylosis with mild to moderate facet arthropathy of the lumbar spine.  The examiner opined that it was less than likely that residuals of the service-connected fractures of the ribs caused the Veteran's spine disability.  

The examiner who conducted the September 2012 VA examination stated that it was not possible to determine whether current cervical spine or thoracolumbar spine degenerative arthritis was associated with the accident in which the Veteran sustained the rib fractures without resorting to mere speculation.  

An addendum opinion was obtained in July 2015.  The VA provider concluded that it was unlikely that the Veteran sustained a back injury in service when he fractured his ribs, since there was no complaint of back pain during the Veteran's service and no finding indicative of trauma to the back at the time of the initial fractures.  The provider noted that arthritis of the back was generally causally related to a combination of both chronologic age and wear and tear.

The examiner further opined that the Veteran's current complaints of back pain, with objective findings of paraspinal muscle tenderness, were separate from pain in the rib area, even though the Veteran complained of pain in both areas of his body at the same time.  In support of this conclusion, the examiner noted that the length of time required for healing of a rib injury is brief (6 weeks) and noted that current x-rays of the ribs disclosed no osseous abnormality.  The Board interprets the medical statement as an opinion that it is unlikely that the Veteran's left rib pain residuals were etiologically related to the onset of the Veteran's back pain, and unlikely that rib pain residuals could accelerate or aggravate the degenerative process underlying the Veteran's current complaints of back pain, in the absence of osseous abnormality of the ribs. 

The Veteran is competent to report that he had chronic back pain over a period of many years, extending back to his service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay individuals are competent to report that which they have observed with their own senses).  However, the probative value of such statements may be evaluated with respect to the elapsed time and consistency with other evidence of record.

In contrast, the identification of pathology underlying a complaint of back pain is a complex medical question.  With back pain, the pathology underlying the back pain is not a matter which a layperson can determine through visual observation.  Rather, identification of the pathology underlying a complaint of back pain generally requires sophisticated diagnostic testing.  

Thus, the Veteran's lay observation that he has suffered from back pain chronically since his 1978 service separation nearly 40 years ago is not competent to establish that current arthritis of the spine was present within one year following his service.  The Veteran is similarly not competent to establish the cause of current arthritis of the spine through observation, or determine whether a current back disability is a result of an injury incurred in service prior to 1978.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (not all questions on nexis are subject to non-expert opinion); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The 2015 examination report is of great weight and persuasive value, since the examiner discussed the Veteran's lay observations, available clinical records, and the medical principles underlying the opinion.  The Veteran has not submitted any medical opinion favorable to the claim.  In particular, the Board notes that the generally favorable medical statements from Dr. JAL do not address the onset or etiology of the Veteran's current back pain.

The preponderance of the competent and persuasive evidence is against the claim. The appeal for service connection for degenerative arthritis of the back, claimed as a lumbar spine disability, to include as secondary to a service-connected left rib injury or residuals thereof, must be denied.

5.  Claim for service connection for varicose veins

An undated note reflects that the Veteran complained of right and left leg pain.  He reported that his veins protruded after running, causing a pin prick sensation. The Veteran stated that he had first noticed the pain the evening before.  The provider stated that it was possible that the Veteran had a small clot, but objective abnormality was "not visible at this time." The Veteran was advised to return for laboratory examination and to use support hose, but was returned to duty. 

The Veteran sought evaluation of pain and swelling in the left leg with running in January 1978.  The Veteran reported that blood tests had been ordered. The Veteran was not using support hose.  The clinician concluded that there was a questionable small varicosity at the left anterior tibial region. A diagnosis of questionable varicosities was assigned.  

The Veteran sought evaluation for complaints of chest pain in March 1978, and an EKG was conducted.  This record reflects no report of leg pain or varicosities, as would be expected if manifested by an individual who was complaining of chest pain.  Medical history completed for purposes of service separation shows that the Veteran reported that he had cramps in his legs, but he denied a trick or locked knee, or other lower extremity complaints.

VA clinical records beginning in 2003 reflect that the Veteran was an "outdoor" worker at a tire shop.  A list of the Veteran's active clinical problems reflects that a diagnosis of lumbago was entered on the list in August 2003, but no entry reflects that treatment was sought for a vein problem or varicose veins.  

The Board finds it significant that the records from 2003 through 2009 reflect that the Veteran's lower extremities were routinely evaluated for edema as part of the monitoring during the Veteran's treatment for hepatitis C.  Pedal pulses were evaluated several times during the period from 2003 to 2009.  

Each provider indicated that there was no edema in the lower extremities.  No provider reported varicose veins.  

In a private medical statement dated in August 2009, JAL, M.D., stated that the Veteran had "symptomatic varicosities" in the right lower extremity which had worsened over time.  A November 2012 VA treatment record states that the Veteran "has chronic lower extremity pain that he relates to varicosities that were aggravated in the military."  The note states that "[t]here is evidence of varicosities in bilateral lower extremities."  

In a November 2012 private medical statement, Dr. JAL stated that the Veteran had varicosities in both lower extremities.  However, Dr. JAL did not describe the appearance or location of the varicosities.  The Board notes in particular that Dr. JAL, who provided the November 2012 private medical statement, was the VA provider who described varicosities in a November 2012 VA outpatient treatment note.  Thus, Dr. JAL was the only provider, either private or VA, who has assigned a diagnosis of varicose veins.

The Board finds it significant that the Veteran received no treatment or instructions related to varicose veins, either prior to or after November 2012.  There is no notation that support hose were prescribed or recommended.  There is no notatin that any specialty consultation to determine possible treatment for varicose veins was ordered.  The Board also finds it significant that VA treatment records after November 2012, through July 2013, include no report of lower extremity pain by the Veteran and no notation that varicose veins are present.  

On VA examination conducted in August 2013, the examiner found no evidence of a vascular disease, arterial or venous.  In particular, the examiner stated that varicosities were a vascular condition that was typically superficial and easily diagnosed on examination.  The examiner stated that no varicosities were present on examination of the Veteran.  Additionally, the examiner noted that the Veteran's complaints were not consistent with varicosities.  

Although there is favorable evidence indicating that the Veteran currently has varicose veins, provided by Dr. JAL, the Board finds the unfavorable August 2013 report more persuasive.  The examiner who provided the August 2013 report provided a brief statement of rationale for the opinion.  The August 2013 VA examination report is consistent with all clinical records other than those of Dr. JAL.  

Although the Veteran complained of some lower extremity pain in service on at least two occasions, no diagnosis was assigned.  On both occasions, the clinician who examined the Veteran questioned whether the Veteran might have varicosities, but such diagnosis was never confirmed, either in service or post-service, other than the non-specific information provided by Dr. JAL.    

In particular, the Board notes that varicose veins are a disability which is considered observable by a lay person.  However, in this case, the credibility of the Veteran's reports that he has had varicose veins since service is greatly diminished by the fact that the Veteran does not allege that he sought medical evaluation of the varicosities prior to the evaluation by Dr. JAL.  Moreover, the Veteran has not reported that he ever used any non-prescription treatment, such as support hose, to alleviate varicosities.  This is inconsistent with the Veteran's contention that he has experienced varicose veins since 1978.  

The preponderance of the most credible and persuasive evidence of record establishes that the Veteran does not currently manifest varicose veins in either lower extremity or in the lower extremities bilaterally.  The Board acknowledges that the statements from Dr. JAL are consistent with a finding that the Veteran has a varicosity which is occasionally symptomatic.  However, since the Veteran has not required medical treatment for episodic symptoms of a varicosity since his 1978 service discharge, this possibility is also unfavorable to a finding that a current varicosity, if manifested episodically, was incurred during or as a result of the Veteran's service.  

6.  Claims for service connection for knee, ankle, and hip joint disabilities

The VA clinical records reflect that, at various times since service, the Veteran has complained of knee, ankle, and hip pain.  The Veteran has stated, on several occasions, that knee joint pain complaints began during his service or as a result of an injury sustained in service.  However, there is no record that the Veteran sought evaluation of knee pain, ankle pain, or hip pain during service.  

At service separation in 1978, the veteran reported leg cramps, but denied symptoms of joint disability or recurrent knee, ankle, or hip pain.  

The Veteran primarily contends that his joint complaints in the lower extremities are due to varicose veins.  Since the preponderance of the evidence is against a claim for service connection for varicose veins, there is no factual basis for a finding that the Veteran has a knee, hip, or ankle disability which is secondary to or aggravated by varicose veins.

The Board has also considered the claims for knee, hip, and ankle disabilities on a direct basis.  The Veteran contends that he injured his knees in service, but the service treatment records available do not include such notatin.  No report of knee, hip, or ankle pain, injury or abnormality appears in the service separation records associated with the claims files.

Although the Veteran contends that he had chronic knee pain following his service separation, he does not contend that a knee, ankle, or hip disability was medically diagnosed in the year proximate to his service separation.  He does not contend that he required medical treatment of a knee, ankle, or hip disability within the year following his 1978 service separation.

The Veteran contends, in essence, that knee pain and other joint pain has been chronic since service, but he does not contend that any provider assigned a diagnosis of a knee, ankle, or hip disorder during the first 30 years following his service separation.  

The Veteran's VA records and medical problem lists beginning in August 2003 include no entry reflecting that treatment was sought for knee, ankle, or hip problems, but a shoulder problem was noted.  The Veteran reported ankle pain in March 2007, but there is no indication that ankle pain was chronic or that a disability of either ankle was diagnosed.  The report of ankle pain was not repeated after March 2007 until several additional years had elapsed.  

In April 2010, the Veteran sought evaluation for pain of both knees.  The Veteran reported the pain started "about 20 years ago."  The provider stated that there was no warmth, swelling, or tenderness in the lower extremities.  Radiologic examination of the knee was interpreted as negative for any abnormality.  

A diagnosis of degenerative arthritis of the knee was assigned in 2012.  There is no medical opinion as to the etiology or onset of the knee disability diagnosed in 2012.  A November 2012 VA treatment note by Dr. JAL makes it clear that Dr. JAL based his statement that the Veteran incurred a knee injury in service which resulted in the current knee disability was based entirely on the Veteran's lay report.  

Dr. JAL did not provide or reference any clinical records to substantiate the Veteran's lay report of knee injury or residuals thereof.  Dr. JAL's transcription of the Veteran's lay report does not require further development of medical opinion as to the onset or etiology of degenerative knee disability first medically confirmed on radiological examination in November 2012.  

The Veteran's contention that he has pain in the ankles and hips is credible, but the records as a whole establish that his statements as to chronicity of such pain since service are of little probative or persuasive value.  The preponderance of the evidence is against a finding that the Veteran sustained a knee, ankle, or hip injury in service, or that any injury sustained in service has resulted in chronic knee, hip, or ankle pain manifested within one year following service or chronically since that time.  The claims must be denied.  
7.  Claims for service connection for diabetes, sleep apnea, and depression

There is no record that the Veteran was treated for a complaint related to diabetes, sleep apnea, or depression, in service, nor does the Veteran so contend.

By a statement submitted in January 2014, the Veteran sought service connection for diabetes, sleep apnea, and depression.  The Veteran included no discussion of the basis for his claims.  In his February 2015 substantive appeal, the Veteran argues that he should be granted service connection for diabetes because "I know I'v[e] had it for a long time."  

In July 2003, the Veteran reported that he had been diagnosed as having depression, partly attributable to the death of his son 4 years earlier.  The record does not reflect that the Veteran reported having had depression or sleep apnea chronically since service.

September 2003 clinical records reflect that the Veteran reported that he had borderline diabetes, and laboratory examination of the Veteran's urine disclosed increased glucose in his urine.  Since the Veteran was aware that he had "borderline" diabetes in 2003, and the medical evidence establishes that diabetes was thereafter diagnosed, the medical evidence establishes that the Veteran did not have diabetes chronically since his service.  

In his March 2011 substantive appeal, the Veteran noted that his claim for service connection for knee disability was denied.  The Veteran contended, nevertheless, that he had a leg, knee, and lower leg disability which was treated in service.

In his February 2015 substantive appeal, the Veteran contends that the records of his left knee injury in basic training at Ft. Jackson, South Carolina, were lost by the service Department.  

There is no medical evidence that the Veteran manifested diabetes, sleep apnea, or depression in service or within a presumptive period following his service.  VA clinical records dated in 2003 reflect that the Veteran did not report that those disorders had been chronic since service.  

The clinical evidence reflects that the first complaints of depression and first diagnoses of diabetes and sleep apnea were not noted by the Veteran or a medical provider until at least two decades elapsed after the Veteran's 1978 service discharge.  There is no medical evidence that diabetes, depression or sleep apnea is related to the Veteran's service or was incurred therein.  The available clinical records are contrary to a finding of chronicity or continuity of diabetes, sleep apnea, or depression after service.  The Veteran's lay belief that these disabilities are related in some way to his service is of far less probative value or evidentiary weight than the evidence which reflects that those disorders were first manifest many years after the Veteran's service.  The preponderance of the evidence is against the claims.  

Claims for increased ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In exceptional cases, an extraschedular rating, that is, a rating based on disability factors not considered in the rating schedule, may be provided.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule is inadequate to evaluate a claimant's disability picture, and the disability picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the Board or the RO must refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

8.  Claim for an evaluation in excess of 10 percent for tinnitus

In his February 2015 substantive appeal, the Veteran contended that his tinnitus was more than 10 percent disabling.

Effective in 2003, the provisions of 38 C.F.R. § 4.87 provide that recurrent tinnitus warrants a 10 percent evaluation.  Only a single evaluation is to be assigned for recurrent tinnitus no matter whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260.  The 10 percent initial evaluation assigned in this case is the maximum schedular evaluation available for tinnitus.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). There is no legal basis upon which to award a schedular evaluation in excess of 10 percent.

9.  Claim for a compensable evaluation for bilateral hearing loss

The Veteran contends that his hearing loss should be compensable.  The Veteran also provided a statement indicating that he was near a grenade blast area.  The Veteran stated that another individual affected by the same grenade blast had been granted an evaluation in excess of the noncompensable evaluation assigned for the Veteran's hearing loss.  

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85. 

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e).  

There are two provisions under 38 C.F.R. § 4.86 for evaluating exceptional patterns of hearing impairment.  No exceptional pattern is present in this case.  Therefore, no further discussion of provisions for exceptional patterns is required. 

At his September 2012 VA audiologic examination, the Veteran had an average hearing loss of 51.25 dB in the right ear and an average loss of 45 dB in the left.  His speech discrimination was 82 percent in the right ear and 86 percent in the left.  These findings result in designation of a level IV hearing loss in the right ear and a level II hearing loss in the left ear.  Table VI, 38 C.F.R. § 4.85.  Mechanical application of the rating schedule shows that a level IV impairment in one ear and a level II hearing loss in the better ear is noncompensable.  Table VII.  

The preponderance of the evidence establishes that the Veteran does not meet any criterion for a schedular evaluation in excess of the noncompensable evaluation assigned.  The Board acknowledges the Veteran's contention that other Veterans may be awarded higher evaluations for hearing loss disability.  However, since the evaluation assigned for the Veteran is based on mechanical application of the rating schedule to the findings of hearing loss specific to the Veteran, no higher evaluation is warranted.

10.  Entitlement to a compensable initial evaluation for left rib injury residuals

Radiologic examination conducted during the Veteran's service revealed fractures of the 6th and 7th ribs, left side.  Historically, by a rating decision issued in April 2009, the RO granted service connection for residuals of the left rib fractures, and assigned a noncompensable evaluation.  The Veteran did not disagree with the grant of service connection for residuals of a left rib injury or with the noncompensable evaluation initially assigned.  

In March 2012, the Veteran sought a compensable evaluation for his service-connected rib disability.  On VA examination conducted in September 2012, the Veteran reported that his rib disability caused pain.  He reported that the pain was increased on physical activity and alleviated with rest.  He reported essentially constant pain, sometimes stabbing, sometimes radiating to the back.  VA radiologic examination disclosed no abnormality of the right or left ribs.  In November 2012, the Veteran again complained of pain with breathing.  The examiner noted tenderness over the left lateral rib cage and some soreness with talking a deep breath.  

The RO concluded that there was improvement in the rib disability, and denied a compensable evaluation.  The Board notes that the Veteran complained of rib pain when he sought the increased evaluation, and complained of rib pain at the 2012 VA examination.  Later examinations, such as the report of July 2015 VA examination of the Veteran's back, reflect that the Veteran continued to complain of rib pain.   

The September 2012 VA examination report, among other medical opinions, states that the Veteran's current rib pain is not due to an osseous abnormality, since the injury to the bones has healed without any abnormality on radiologic examination.  However, there is no medical opinion differentiating the causation of current complaints of rib pain from the in-service rib injury.  In para November 2012 treatment note reflects that the Veteran continued to complain of rib pain.  The Veteran did not have limitation of motion limiting his ability to breathe, but did manifest pain in the chest with a deep breath.   

There is no medical evidence or opinion which attributes the Veteran's continued rib cage pain and pain on taking a deep breath to a disorder other than the rib fractures incurred in service.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Therefore, the Board will attribute the Veteran's complaints of rib pain to the residuals of the service-connected rib injury.  

The RO denied a compensable evaluation for rib injury residuals because the criteria for a compensable evaluation for removal of ribs, under 38 C.F.R. § 4.71a, Diagnostic Code 5297, requires removal, without regeneration of one rib.  None of the Veteran's ribs were removed, so no criterion for a compensable evaluation under DC 5297 was met.  As there is no radiologic confirmation of arthritis of any rib, a compensable evaluation is not warranted under 38 C.F.R. § 4.71a, DC 5003 or 5010, used to rate arthritis.  

However, the Board must consider whether any other Diagnostic Code is applicable.  With injury to the muscles of respiration of the thoracic muscle group, a slight injury warrants a noncompensable evaluation.  A moderate injury warrants a 10 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5321.  However, the medical evidence establishes that the Veteran retains full range of motion of the chest, so DC 5321 does not warrant a compensable evaluation.

A compensable evaluation is warranted for neuritis or neuralgia of nerves which innervate the respiratory muscles.  See 38 C.F.R. §§ 4.123, 4.124.  As the Veteran's complaints of rib pain have not been attributed to any other disorder, the Board finds that a compensable evaluation is warranted by analogy to neuritis or neuralgia.  

A 10 percent evaluation is the maximum evaluation which may be assigned for purely subjective complaints of pain, by analogy to neuritis or neuralgia.  The evidence establishes that the Veteran has no muscle weakness, no paralysis, or any identified residual of rib fractures except the chronic complaints of rib pain.  In the absence of objective residuals, the preponderance of the evidence is against an evaluation in excess of 10 percent for the residuals of rib fractures.  38 U.S.C.A. § 5017(b).

Extraschedular evaluations

The Board has considered whether referral for consideration of an extraschedular rating for tinnitus, hearing loss, or left rib injury residuals is required.  38 C.F.R. § 3.321(b).  As noted above, such referral is required if the criteria for the ratings in effect for each service-connected disability fail to contemplate or encompass all social and occupational impairment resulting from the service-connected disabilities.  Thun v. Peake, supra.

The Veteran has not identified any unusual features of disability due to decreased hearing or tinnitus, has not identified that his hearing loss has any unusual effect on his occupational abilities, and has not identified any effect of tinnitus other than ringing in the ears.  The Veteran has reported earaches, but has not attributed these symptoms to his hearing loss.  The medical evidence does not provide any finding of other symptoms or impairment due to hearing loss or tinnitus other than symptoms contemplated in the rating schedule.  

The Veteran contends that rib pain radiates to the back, and contends that the rib and back pain preclude gainful employment.  However, the medical evidence establishes that the Veteran's back pain is due to a disorder unrelated to his rib pain or the injury which initially caused the rib fractures.  

The Veteran does not contend that a service-connected disability addressed in this decision has resulted in hospitalization or present an unusual disability picture or symptoms.  The Board finds that the rating criteria are adequate to evaluate the disability due to PVD in this case.  Referral for consideration of an extraschedular rating for PVD of the lower extremities is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board acknowledges that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the evidence in this case does not establish that the Veteran's service-connected disabilities (rib pain, hearing loss, and tinnitus) result in occupational impairment that is not contemplated in the schedular ratings.  There is no exceptional circumstance that requires referral for consideration of an extraschedular rating for the combined effects of the Veteran's service-connected disabilities.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the Veteran was advised of the criteria for service connection by letters issued in March 2009, August 2012, and November 2012.  The August 2012 letter addressed the notice elements for an increased rating claim; each letter addressed the notice elements for service connection.  The Veteran acknowledged receipt of these letters.  Neither the Veteran nor his representative has alleged prejudice with respect to notice as to any claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  

As to the claims for increased evaluations for hearing loss and tinnitus, these evaluations were assigned following an initial grant of service connection.  When an initial claim for service connection has been substantiated, the purpose of notice is met, and no additional notice is required.  

Service treatment records are associated with the electronic record.  The Veteran contends that his service treatment records are not complete.  The RO made multiple attempts to obtain additional service treatment records.  The RO specifically sought records from Darnell Army Medical Center, where the Veteran contends additional treatment was provided.  However, Darnell Army Medical Center provided a negative response.  VA has met the duty to attempt to obtain service treatment records, and no further effort is required.  

VA clinical records beginning in 1999 are associated with the electronic record.  The Veteran contends he was treated prior to 1999 by VA, but earlier records were requested but not located.  VA has acknowledged that it is unable to obtain earlier VA treatment records.  Because some VA treatment records are apparently unavailable, the Board has resolved all reasonable doubt as to what would be shown in those records in the Veteran's favor.

The Veteran has not identified any private provider of treatment or private facility at which treatment was rendered prior to 1999.  VA has sought all identified non-VA records, and can do no more.

In summary, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  No further action is required to meet those duties.

ORDER

The appeal for service connection for a disability residual to a left 4th finger fracture is granted.  

The appeal for service connection for bronchitis is denied.

The appeal for service connection for headaches is denied.

The appeal for service connection for a back disability, to include as secondary to service-connected left rib injury residuals, is denied.

The appeal for service connection for varicose veins, right leg, left leg, or bilaterally, is denied.

The appeal for service connection for a disability manifested by left knee pain, right knee pain, left ankle pain, right ankle pain, left hip disability, or right hip disability, to include as secondary to a service-connected disability or varicosities of the lower extremities, is denied.

The appeal for service connection for diabetes, sleep apnea, and depression is denied.

The appeal for an initial evaluation in excess of 10 percent for tinnitus is denied.

The appeal for a compensable initial evaluation for bilateral hearing loss is denied.

The appeal for a compensable, 10 percent evaluation for left rib injury residuals is granted, subject to laws and regulations governing the effective date of an increased rating; the appeal is granted to this extent only.


REMAND

The Veteran contends that he has pain on use of the left wrist and hand as a consequence of the in-service fracture of the left 4th finger.  The Veteran also contends that diagnosed arthritis of the left hand and wrist, with decreased grip strength, is due to the injury that caused the fracture of the left fourth finger.  Alternatively, the Veteran contends that the use of a cast up to his elbow for treatment of the finger fracture caused or accelerated arthritis in that extremity.  Further medical evidence specific to these contentions should be obtained.   

VA clinical records dated in 2003 and thereafter reflect that VA treated the Veteran for hepatitis C prior to July 2003.  It is the board's opinion that an additional attempt to obtain records of the Veteran's VA treatment for hepatitis C prior to July 2003 should be made. 

The VA records and examination reports associated with the claims file do not reflect that the Veteran has been provided with notice of the risk factors for contracting hepatitis C.  While the Board does not find that the notice provided was defective, it is the Board's opinion that additional notice conforming to VA's current practice should be provided during the course of this remand.

The Veteran has alleged that he was exposed to the risk of contracting hepatitis C when he donated blood during service.  It does not appear that the Veteran's contention regarding this risk factor for hepatitis C was considered, or had yet been raised, when medical evaluation as to causation of hepatitis C was last considered.  Examination to identify the Veteran's risk factors for exposure to hepatitis C and opinion as to the significance of risk factors during the Veteran's service should be obtained.

Accordingly, the case is REMANDED for the following actions:
 
1.  Search for both electronic and physical records of the Veteran's VA treatment for hepatitis C prior to 2003, including physical outpatient treatment records.

2.  Afford the Veteran an opportunity to identify or submit VA or non-VA clinical records or relevant non-clinical records.  Encourage the Veteran to submit any identified clinical records himself, so as to minimize delay to the extent possible.

3.  Send the Veteran development letter regarding the risk factors for exposure to hepatitis C, as specified in M 21-1 - CPKM, Part III, Subpart iv, Chapter 4, Section I, Topic 2, "Hepatitis," or the corresponding revised provision of M 21-1 applicable when this Remand is developed.

4.  Interview or examine the Veteran as necessary to ascertain what risk factors for hepatitis C exposure the Veteran incurred during service and to ascertain post-service risk factors for exposure to hepatitis C.  The examiner should review the electronic claims file, electronic treatment records, and any physical clinical records obtained during the course of this Remand; the report should identify the reviewed records.  Then, the examiner should address the following:

Is it at least as likely as not (50% or greater chance) that the Veteran's currently-diagnosed hepatitis C is related to his period of active service, to include blood donations? 

A complete rationale for any opinion expressed should be provided. If no opinion can be rendered without resorting to pure speculation, the examiner should explain why speculation would be required.

5.  Schedule the veteran for examination of his wrists and hands as necessary to assess the onset, nature, and etiology of left wrist and left hand disabilities and limitations of motion.  The examiner should assign a diagnosis for each disability of the left wrist and of the left hand.  Any indicated tests and studies must be conducted.  The claims file must be made available to the examiner for review in conjunction with the examination.  The report should identify the records reviewed by the examiner. 

The examiner should conduct range of motion studies of the left wrist and the left hand, measured in degrees, with normal ranges of motion specified.  The examiner should conduct  objective clinical evaluations, such as grip strength evaluation or evaluation for instability, which might show pain or painful motion, weakened movement, premature or excess fatigability, or incoordination, including when symptoms "flare up" or when the joint is used repeatedly.  

Then, the examiner should specifically address these questions:
      
Is it at least as likely as not (50 percent probability or greater) that Veteran has limitation of motion of the left hand and/or left wrist as a direct result of residuals of a left 4th finger fracture?  If so, describe those limitations.   
      
Is it at least as likely as not (50 percent probability or greater) that the Veteran currently has arthritis of the left hand or left wrist as the result of an injury in service or as the result of treatment or other residuals of a left 4th finger fracture?

A complete and detailed rationale must accompany any opinion that is rendered.

6.  This is a complex case.  When the requested development has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


